Case 19-51200-grs                   Doc 418               Filed 09/06/19 Entered 09/06/19 15:03:32                                        Desc Main
                                                         Document      Page 1 of 19

                                                                                                                                            Chapter 11
                                                                                                                               Monthly Operating Report


  CASE NAME:     CAMBRIAN HOLDING COMPANY, INC., et al.


  CASE NUMBER:   19-51200 (GRS) (Jointly Administered)


  JUDGE:         GREGORY R. SCHAAF




                                                          UNITED STATES BANKRUPTCY COURT
                                                           EASTERN DISTRICT OF KENTUCKY
                                                                 LEXINGTON DIVISION
                                                            MONTHLY OPERATING REPORT

                                     MONTH ENDING:                        June                        2019
                                                                         Month                        Year




  COMES NOW CAMBRIAN HOLDING COMPANY, INC., ET AL. AND ITS AFFILIATED DEBTORS HEREBY SUBMIT THEIR MONTHLY
  OPERATING REPORT FOR THE PERIOD COMMENCING 06/16/2019 AND ENDING 06/30/2019 AS SHOWN BY THE REPORT AND
  EXHIBITS CONSISTING OF 19 PAGES AND CONTAINING THE FOLLOWING AS INDICATED:


                                                                                                 DOCUMENT
                  REQUIRED DOCUMENTS                                  FORM NO.                                    EXPLANATION ATTACHED
                                                                                                 ATTACHED
    MONTHLY REPORTING QUESTIONNAIRE                                                                   X

    COMPARATIVE BALANCE SHEETS (FORMS OPR-1 & OPR-2)               (OPR - 1) & (OPR - 2)              X

    SUMMARY OF ACCOUNTS RECEIVABLE                                       (OPR - 3)                    X

    SCHEDULE OF POST-PETITION LIABILITIES                                (OPR - 4)                    X

    STATEMENT OF INCOME (LOSS)                                           (OPR - 5)                    X

    STATEMENT OF SOURCES AND USES OF CASH                                (OPR - 6)                    X




  I DECLARE UNDER PENALTY OF PERJURY THAT THIS REPORT AND ALL ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST
  OF MY KNOWLEDGE AND BELIEF. I ALSO HEREBY CERTIFY THAT THE ORIGINAL MONTHLY OPERATING REPORT WAS FILED
  WITH THE BANKRUPTCY COURT AND A COPY DELIVERED TO THE U.S. TRUSTEE.


  DATE:                                                                                     DEBTOR:
  9/6/2019                                                                                 By: Cambrian Holding Company, Inc. et al.

                                                                                 Name & Title: Mark Campbell, CEO

                                                                                       Address: 15888 Ferrells Creek Rd

                                                                                                Elkhorn City, KY 41522

                                                                         Telephone Number: 606-754-5010




                                                                      Page 1 of 19
     Case 19-51200-grs                             Doc 418    Filed 09/06/19 Entered 09/06/19 15:03:32           Desc Main
                                                             Document      Page 2 of 19
                                                                                                                               Chapter 11
                                                                                                                  Monthly Operating Report


CASE NAME:                                                                                      CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                            19-51200 (GRS) (Jointly Administered)

Case Number                               Debtor
      19-51200   Cambrian Holding Company, Inc.
      19-51210   Apex Energy, Inc.
      19-51211   Bear Branch Coal LLC
      19-51212   C.W. Augering, Inc.
      19-51213   Cambrian Coal LLC
      19-51214   Clintwood Elkhorn Mining LLC
      19-51215   Gatliff Coal LLC
      19-51216   Marshall Resources, Inc.
      19-51217   Perry County Coal LLC
      19-51218   Pike-Letcher Land LLC
      19-51202   PLM Holding Company LLC
      19-51203   Premier Elkhorn Coal LLC
      19-51204   Raven Rock Development LLC
      19-51205   Ray Coal LLC
      19-51206   Rich Mountain Coal LLC
      19-51207   S.T. & T. Leasing, Inc.
      19-51199   Shelby Resources, LLC
      19-51208   T.C. Leasing, Inc.
      19-51209   Whitaker Coal LLC




                                                                      Page 2 of 19
     Case 19-51200-grs                                  Doc 418                 Filed 09/06/19 Entered 09/06/19 15:03:32                                                                     Desc Main
                                                                               Document      Page 3 of 19
                                                                                                                                                                                                         Chapter 11
                                                                                                                                                                                            Monthly Operating Report
                                                                                                                                                                                                     PAGE 1 PART 1

CASE NAME:                                                                                                                                                                 CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                                                                                                       19-51200 (GRS) (Jointly Administered)



1. Payroll State the amount of all executive wages paid and payroll taxes withheld and paid.

                                                                                Wages Paid                                Taxes                   Expense Reimbursements
                     Name and Title of Executive                           Gross           Net                   Due              Paid              Due           Paid

John Mark Campbell, President & CEO                                         6,153.85            4,410.46         1,743.39          1,743.39             -              -

John Christopher Adkins, Chief Operating Officer                           11,015.39            6,923.33         4,092.06          4,092.06             -              -

Mark Allen Teague, Chief Financial Officer                                  6,461.50             768.23          5,693.27          5,693.27          120.00         120.00

TOTAL EXECUTIVE PAYROLL                                                $   23,630.74    $      12,102.02   $    11,528.72    $    11,528.72   $      120.00   $     120.00




                                                                                                           Page 3 of 19
       Case 19-51200-grs                                 Doc 418                   Filed 09/06/19 Entered 09/06/19 15:03:32                                                           Desc Main
                                                                                  Document      Page 4 of 19
                                                                                                                                                                                                  Chapter 11
                                                                                                                                                                                     Monthly Operating Report
                                                                                                                                                                                             PAGE 1 PART 2

CASE NAME:                                                                                                                                                     CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                                                                                               19-51200 (GRS) (Jointly Administered)

2. Insurance
    2 - 1. Is workers' compensation and other insurance in effect?                      YES
    2 - 2. Are payments current?                                                        YES

                       Type                                  Name of Carrier                  Policy Number            Coverage Period            Annual Premium                        Limits

Commercial General                                     Great Midwest Insurance Co.        #GL00055215-05            09/05/2018 - 09/05/2019   $            61,339.26   $1,000,000 Occurrence /$2,000,000 Aggr.

Property                                               Great Midwest Insurance Co.         #CP00056910-05           09/05/2018 - 09/05/2019   $            68,244.88   Property values: $11,300,462

Auto                                                   Great Midwest Insurance Co.        #CA00059215-05            09/05/2018 - 09/05/2019   $           488,143.22   $1,000,000 CSL

Umbrella                                               Great Midwest Insurance Co.        #CX00055300-05            09/05/2018 - 09/05/2019   $           816,236.65   $10,000,000

Equipment                                              Great Midwest Insurance Co.         #IM00056905-05           09/05/2018 - 09/05/2019   $           436,267.97   Equipment values: $37,329,646
                                                                                                                                                                       Prep Plant values: $57,562,284
Auto                                                   Great Midwest Insurance Co.        #CA00189634-01            09/05/2018 - 09/05/2019   $            31,967.00   $1,000,000 CSL

Pollution Legal Liability                             Certain Underwriters at Lloyd's     #PGIARK06582-02           09/05/2018 - 09/05/2019   $           154,022.46   $1,000,000 Each Polluton Condition
                                                                                                                                                                       $2,000,000 General Aggregate

Equipment                                                    Lloyds of London                  #CP1800047           09/05/2018 - 09/05/2019   $           239,310.80   HWM Values: $12,000,000

                                                       Kentucky Employers Mutual
Workers' Compensation                                                                           #412832             10/25/2018 - 10/25/2019   $        11,331,041.33   $1,000,000/$1,000,000/$1,000,000
                                                               Insurance

Workers' Compensation                                      L.M. Insurance Corp.          #WC-39S-354220-018         10/25/2018 - 10/25/2019   $         1,773,048.00   $1,000,000/$1,000,000/$1,000,000




                                                                                                     Page 4 of 19
                                                        Case 19-51200-grs                                                           Doc 418                                Filed 09/06/19 Entered 09/06/19 15:03:32                                                                                                                             Desc Main
                                                                                                                                                                          Document      Page 5 of 19
                                                                                                                                                                                                                                                                                                                                                                                                                                 Chapter 11
                                                                                                                                                                                                                                                                                                                                                                                                                    Monthly Operating Report
                                                                                                                                                                                                                                                                                                                                                                                                                             PAGE 2 PART 3

CASE NAME:                                                                                                                                                                                                                                                                                                                                                                                  CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                                                                                                                                                                                                                                                                                                                             19-51200 (GRS) (Jointly Administered)



           Bank Accounts                                                                                                                                                                                                        Account Type                                                                                                                                                                                        Total
                                                     PLM Holding          PLM Holding           PLM Holding
                                                    Company LLC          Company LLC           Company LLC                                                                                                                                                                                                                            Clintwood
                                                   f/ka TECO Coal       f/ka TECO Coal        f/ka TECO Coal            Marshall                 Marshall           Shelby Resources,         C.W. Augering,     S.T. & T. Leasing,                                                      Cambrian Coal                             Elkhorn Mining         Premier Elkhorn            Pike-Letcher           Perry County
    Account Name                                         LLC                  LLC                   LLC              Resources, Inc.          Resources, Inc.             LLC                      Inc.                 Inc.        Apex Energy, Inc. T.C. Leasing, Inc.                    LLC             Gatliff Coal LLC            LLC                  Coal LLC                 Land LLC               Coal LLC
                                                                            Worker's
                                                     Occupational        Compensation
    Purpose of Account                               Disease Fund             Fund            General Checking             Sweep             General Checking General Checking General Checking General Checking General Checking General Checking General Checking General Checking General Checking General Checking General Checking General Checking
    Account Number                                   XXXXXX1028          XXXXXX1036            XXXXXX8987               XXXXXX2089            XXXXXX7173       XXXXXX2493       XXXXXX7203       XXXXXX7238       XXXXXX7254       XXXXXX7270       XXXXXX8811       XXXXXX8995       XXXXXX9001       XXXXXX9019       XXXXXX9027       XXXXXX9035
        MAPPING - DO NOT SHOW                         4001271028           4001271036           4003258987               4001922089            4000997173       4002832493       4000997203       4000997238       4000997254       4000997270       4000998811       4003258995       4003259001       4003259019       4003259027       4003259035
                                       6/17/2019
    Bank Beginning Balance             6/16/2019 $              875     $            6,952    $                 -   $                    -   $            3,210     $              196    $            1,758     $             16,775   $           29,780    $              578     $            1,220     $            5,459     $          287,217     $           19,650    $            7,573      $           55,319     $       436,561
        Total Check Disbursements                          (121,763)               (69,492)                    -                         -                     -                     -               (30,697)                (5,553)                     -               (15,158)                (50,000)                    -              (2,106,158)             (375,179)                    -                (386,654)         (3,160,654)
        Total ACH/Wire Disbursements                              -                      -                     -                         -            (1,140,323)                  (30)              (56,630)              (210,945)              (587,968)                  (30)               (420,000)                    -                (383,865)             (372,249)                    -                (600,872)         (3,772,913)
        Total Deposits                                            -                      -                70,243                         -                12,919                     -                     -                  1,778                      -                   400               8,000,000                75,249               2,202,610                29,827                17,494               1,841,259          12,251,778
        Transfers In [Interco.]                             204,926                211,344                     -                         -             3,158,788                     -               133,846                375,884                713,735                14,600                 470,000                     -               5,710,000               827,404                 1,033               1,265,000          13,086,560
        Transfers Out [Interco.]                                  -                      -               (70,000)                        -            (2,005,219)                    -               (48,276)              (177,937)              (155,000)                    -              (7,471,000)                    -              (3,714,864)             (129,453)                    -                (504,414)        (14,276,163)
    Bank Ending Balance                6/30/2019 $           84,038     $          148,804    $              243    $                    -   $           29,375     $              166    $               (0) $                     -   $              547    $              390     $          530,220     $           80,708     $        1,994,939     $               (0) $             26,101      $        1,669,639     $     4,565,169

    Bank Ending Balance                6/28/2019             84,038                148,804                   243                         -               29,375                    166                     -                      -                    547                   390                530,220                 80,708              1,994,939                      -                26,101               1,669,639     $     4,565,169
                                                                  -                      -                    (0)                        -                    0                      -                    (0)                     -                     (0)                    -                      -                      -                      -                     (0)                    -                       -                   -
                                                                                                                                             $         2,298.89                                                  $         1,777.58
                                                     PLM Holding
                                                    Company LLC                                                                                                                                                     Clintwood
                                                   f/ka TECO Coal           Marshall          C. W. Augering,             S. T. & T.                                    Cambrian Coal         Cambrian Coal      Elkhorn Mining         Premier Elkhorn           Perry County           Perry County           Perry County
    Account Name                                         LLC             Resources, Inc.           Inc.                  Leasing, Inc.       Apex Energy, Inc.             LLC                    LLC                 LLC                  Coal LLC                Coal LLC               Coal LLC               Coal LLC          T.C. Leasing, Inc.     T.C. Leasing, Inc.    T.C. Leasing, Inc.      T.C. Leasing, Inc.
                                                                                                                                                                                               Surety Bond
                                                                                                                                                                                               Controlled
    Purpose of Account                             General Checking            Payroll               Payroll               Payroll                  Payroll             Royalty Escrow          Account                 Payroll                Payroll               Payroll             Royalty Escrow         Royalty Escrow     General Checking           Royalty Escrow        Royalty Escrow          Royalty Escrow
    Account Number                                  XXXXXX8781              XXXXXX7181            XXXXXX7211            XXXXXX7246               XXXXXX7262             XXXXXX5151            XXXXXX7644             XXXXXX4901             XXXXXX2901            XXXXXX8618             XXXXXX5009             XXXXXX5435          XXXXXX7270                XXXXXX7411            XXXXXX8311              XXXXXX7084
        MAPPING - DO NOT SHOW                           8781                 4000997181            4000997211            4000997246               4000997262                5151                  7644                107594901              111032901             4002568618                5009                   5435             4000997270                   7411                  8311                    7084
                                       6/17/2019
    Bank Beginning Balance             6/16/2019 $            4,124     $            4,170    $           26,639    $           118,188      $           10,038     $          400,789    $               50     $              4,280   $           45,184    $          384,064     $                  -   $                  -   $              578     $            1,225    $           24,011      $            8,406     $     1,031,746
        Total Check Disbursements                                   -              (54,131)              (52,797)              (204,464)               (156,807)                     -                     -               (119,439)              (115,010)             (556,211)                       -                      -              (15,158)                     -                        -                      -         (1,274,016)
        Total ACH/Wire Disbursements                                -                    -                   (10)                   (13)                      -                      -                     -                      -                      -                     -                        -                      -                  (30)                     -                        -                      -                (53)
        Total Deposits                                              -                    -                     -                      -                       -                      -                     -                      -                      -                     -                        -                      -                  400                      0                        6                      1                407
        Transfers In [Interco.]                                     -               58,000                48,276                177,937                 155,000                      -                     -                116,523                129,453               504,414                        -                      -               14,600                      -                        -                      -          1,204,203
        Transfers Out [Interco.]                                    -                    -                     -                      -                       -                      -                     -                      -                      -                     -                        -                      -                    -                      -                        -                      -                  -
    Bank Ending Balance                6/30/2019 $            4,124     $            8,040    $           22,108    $            91,648      $            8,231     $          400,789    $               50     $              1,365   $           59,627    $          332,267     $                  -   $                  -   $              390     $            1,225    $           24,017      $            8,407     $       962,287

    Bank Ending Balance                6/28/2019                  -                  8,040                22,108                 91,648                   8,231                      -                     -                    1,365               59,627               332,267                        -                      -                  390                  1,225                24,017                   8,407     $       557,324
                                                              4,124                      0                     -                      -                       0                400,789                    50                        0                    -                     -                        -                      -                    -                      -                     -                       -             404,963

                                                                                                                                                                                                                                                                                                                                                                                    Cambrian Coal
    Account Name                                   T.C. Leasing, Inc.   T.C. Leasing, Inc.    T.C. Leasing, Inc.    T.C. Leasing, Inc.       T.C. Leasing, Inc.     T.C. Leasing, Inc.    T.C. Leasing, Inc.     T.C. Leasing, Inc.     T.C. Leasing, Inc.    T.C. Leasing, Inc.     T.C. Leasing, Inc.     T.C. Leasing, Inc.     T.C. Leasing, Inc.     T.C. Leasing, Inc.           LLC

                                                                                                                                                                                                                                                                                                                                                                                 Utility Adequate
    Purpose of Account                               Royalty Escrow         Royalty Escrow        Royalty Escrow        Royalty Escrow           Royalty Escrow         Royalty Escrow        Royalty Escrow         Royalty Escrow         Royalty Escrow        Royalty Escrow         Royalty Escrow         Royalty Escrow         Royalty Escrow         Royalty Escrow    Assurance Deposit
    Account Number                                    XXXXXX567             XXXXXX8201             XXXXXX702            XXXXXX8246               XXXXXX4916             XXXXXX4865            XXXXXX2760             XXXXXX4181             XXXXXX6314             XXXXXX559             XXXXXX3815             XXXXXX3823             XXXXXX4881             XXXXXX4806          XXXXXX9142
        MAPPING - DO NOT SHOW                             567                   8201                   702                  8246                     4916                   4865                  2760                   4181                   6314                   559                   3815                   3823                   4881                   4806             4004089142
                                       6/17/2019
    Bank Beginning Balance             6/16/2019 $            7,894     $           62,163    $            1,971    $            15,332      $           14,982     $            7,563    $            5,721     $             11,855   $           30,608    $            3,247     $            1,341     $           18,839     $           11,042     $            5,315    $           50,000                             $       247,873
        Total Check Disbursements                                  -                     -                     -                         -                     -                     -                     -                       -                     -                       -                      -                      -                     -                     -                        -                                        -
        Total ACH/Wire Disbursements                               -                     -                     -                         -                     -                     -                     -                       -                     -                       -                      -                      -                     -                     -                        -                                        -
        Total Deposits                                             2                    15                     0                         1                     1                     2                     0                       1                     5                       1                      0                      5                     3                     1                        -                                       39
        Transfers In [Interco.]                                    -                     -                     -                         -                     -                     -                     -                       -                     -                       -                      -                      -                     -                     -                        -                                        -
        Transfers Out [Interco.]                                   -                     -                     -                         -                     -                     -                     -                       -                     -                       -                      -                      -                     -                     -                        -                                        -
    Bank Ending Balance                6/30/2019 $            7,896     $           62,178    $            1,972    $            15,333      $           14,984     $            7,564    $            5,721     $             11,856   $           30,613    $            3,248     $            1,341     $           18,844     $           11,044     $            5,316    $           50,000                             $       247,911

    Bank Ending Balance                6/28/2019              7,896                 62,178                 1,972                 15,333                  14,984                  7,564                 5,721                   11,856               30,613                 3,248                  1,341                 18,844                 11,044                  5,316                        -                          $       197,911
                                                                  -                      -                     -                      -                       -                      -                     -                        -                    -                     -                      -                      -                      -                      -                                                             50,000
Grand Total Bank Ending Balance at June 30, 2019                                                                                                                                                                                                                                                                                                                                                                               $   5,775,366.91




                                                                                                                                                                                                                Page 5 of 19
     Case 19-51200-grs                                  Doc 418                  Filed 09/06/19 Entered 09/06/19 15:03:32                                                                Desc Main
                                                                                Document      Page 6 of 19
                                                                                                                                                                                                   Chapter 11
                                                                                                                                                                                      Monthly Operating Report
                                                                                                                                                                                              PAGE 2 PART 4

CASE NAME:                                                                                                                                                         CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                                                                                                 19-51200 (GRS) (Jointly Administered)

4. Postpetition Payments List any postpetition payments to professionals and payments on prepetition debts in the schedule below.

   Payments to Professionals (attorneys, accountants, etc.)
                           Name                                               Position                       Compensation Type                      Debtor                       Period               Paid to Date
                                                                                                             Professional Fees and
                  Frost Brown Todd LLC                              Legal Counsel to the Debtors                                     Cambrian Holding Company, Inc, et al.         N/A            $                      -
                                                                                                                   Expenses

                                                                                                             Professional Fees and
             Whiteford, Taylor & Preston, LLP                 Conflict / Special Counsel to the Debtors                              Cambrian Holding Company, Inc, et al.         N/A                                   -
                                                                                                                   Expenses

                                                                                                             Professional Fees and
                    FTI Consulting, Inc.                          Financial Advisor to the Debtors                                   Cambrian Holding Company, Inc, et al.         N/A                                   -
                                                                                                                   Expenses

                                                                                                             Professional Fees and
                       Jefferies LLC                             Investment Banker for the Debtors                                   Cambrian Holding Company, Inc, et al.         N/A                                   -
                                                                                                                   Expenses

                                                              Claims, Noticing and Solicitation Agent to     Professional Fees and
            Epiq Corporate Restructuring, LLC                                                                                        Cambrian Holding Company, Inc, et al.         N/A                                   -
                                                                             the Debtors                           Expenses

                                                                                                             Professional Fees and
                   Foley & Lardner LLP                                   Counsel to the UCC                                          Cambrian Holding Company, Inc, et al.         N/A                                   -
                                                                                                                   Expenses

                                                                                                             Professional Fees and
                     B. Riley FBR, Inc.                             Financial Advisor to the UCC                                     Cambrian Holding Company, Inc, et al.         N/A                                   -
                                                                                                                   Expenses

                                                                                                             Professional Fees and
                     Barber Law PLLC                                 Local Counsel for the UCC                                       Cambrian Holding Company, Inc, et al.         N/A                                   -
                                                                                                                   Expenses

TOTAL PAYMENTS TO PROFESSIONALS                                                                                                                                                               $                      -




                                                                                                           Page 6 of 19
     Case 19-51200-grs                                     Doc 418                  Filed 09/06/19 Entered 09/06/19 15:03:32                                                                           Desc Main
                                                                                   Document      Page 7 of 19
                                                                                                                                                                                                                  Chapter 11
                                                                                                                                                                                                     Monthly Operating Report
                                                                                                                                                                                                             PAGE 2 PART 4

CASE NAME:                                                                                                                                                                    CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                                                                                                              19-51200 (GRS) (Jointly Administered)

4. Postpetition Payments List any postpetition payments to professionals and payments on prepetition debts in the schedule below.

Payments to Prepetition Creditors (Book Basis)
                                                                                                                                                                                               Payment
                                     Name                                                              Position                                             Debtor                             Number           Paid to Date
CRITICAL VENDORS                                                                 Critical Vendors                                    Various                                                   Various      $     2,103,872.29
KENTUCKY STATE TREASURER                                                         Production & Other Taxes                            Various                                                   Various              576,662.72
CONTINENTAL HERITAGE INSURANCE                                                   Surety Bond Payment                                 Various                                                   Various              248,948.81
TREASURER                                                                        Production & Other Taxes                            Clintwood Elkhorn Mining LLC                              92841                 48,074.73
KY STATE TREASURER (SALES TAX)                                                   Production & Other Taxes                            Perry County Coal LLC                                     87943                 11,759.55
DIVISION OF CHILD SUPPORT                                                        Payroll, Health & Welfare & Related (1)             Various                                                   Various                5,611.22
CHAPTER 13 TRUSTEE - EDKY                                                        Payroll, Health & Welfare & Related (1)             Various                                                   Various                4,896.50
VIRGINIA DEPT OF TAXATION                                                        Production & Other Taxes                            Clintwood Elkhorn Mining LLC                              92845                  1,997.59
WILLIAM J CLARKE ATTORNEY                                                        Payroll, Health & Welfare & Related (1)             Perry County Coal LLC                                     87979                    435.00

TOTAL PAYMENTS TO PRE-PETITION CREDITORS                                                                                                                                                                    $     3,002,258.41

Notes:
(1) Prepetition payroll, health and welfare, and related amounts that cleared the Debtors' various payroll accounts are not reflected in the schedule above. Such amounts were approved via court order.
If required, the Debtors can furnish the related payroll records and amounts paid.




                                                                                                             Page 7 of 19
                                             Case 19-51200-grs                                               Doc 418                            Filed 09/06/19 Entered 09/06/19 15:03:32                                                                                                Desc Main
                                                                                                                                               Document      Page 8 of 19
                                                                                                                                                                                                                                                                                                                                                    Monthly Operating Report
                                                                                                                                                                                                                                                                                                                                                             FORM OPR - 1

CASE NAME:                                                                                                                                                                                                                                                                                                                   CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                                                                                                                                                                                                                                                              19-51200 (GRS) (Jointly Administered)

                                             As of 6/15                             PLM Holding       Cambrian Holding         Marshall                                                 S.T. & T. Leasing,                        Shelby Resources,   Clintwood Elkhorn   Premier Elkhorn    Pike-Letcher Land   Perry County Coal       Eliminations /          As of 6/30
                                            Consolidated     Gatliff Coal LLC       Company LLC        Company, Inc.         Resources, Inc.    Apex Energy, Inc.   C.W. Augering, Inc.        Inc.          T.C. Leasing, Inc.         LLC              Mining LLC          Coal LLC              LLC                 LLC               Adjustments            Consolidated
ASSETS
Current Assets
    Cash and Equivalents                $       (1,034,785) $          80,708   $            5,138    $        930,959   $             32,472   $           3,217   $          (62,497) $          (29,990) $          231,950    $            166    $        366,272    $      (206,428) $           17,794    $       2,127,873   $                -     $        3,497,635
    Accounts Receivable
        AR Prior Affiliate                      24,785,278                -                    -            22,359,120              (168,327)                -                354,940               2,500                  -                   -              1,781,000           226,976                  -              546,874                    -              25,103,084
        AR Trade                                 3,526,271                -                    -                   -                     -                   -                    -                   -                    -                   -              1,045,360           777,819                  -              556,353                    -               2,379,531
        AR Other                                   859,579                -                    -                 6,000                91,170               9,177              150,000              36,400                  -                   -                 75,095           491,737                  -                  -                      -                 859,579
        AR Intercompany                                -            3,061,202          184,078,389         494,046,251           733,893,006         455,375,851           38,695,396          87,947,804              745,947             117,203          296,978,922       143,088,765           17,655,240        131,665,289         (2,587,349,264)                  -
    Inventory                                   12,005,298                -                    -                   -                     -                36,927                  -                   -                    -                   -              7,001,376         3,715,389                  -            4,735,587                    -              15,489,280
    Prepaid Expenses and Deposits               24,643,447                -                    -             1,363,611                 3,400                 -                 51,770             257,824            1,039,769             826,942            5,794,559           551,552            6,323,866          7,337,174                    -              23,550,467
    Other Current Assets                             2,624             14,211                  -                   -                     -                   -                    -                   -                    -                   -                    -                 -                    -              (11,587)                   -                   2,624
Total Current Assets                            64,787,713          3,156,120          184,083,527         518,705,940           733,851,721         455,425,173           39,189,609          88,214,538            2,017,665             944,310          313,042,586       148,645,811           23,996,900        146,957,562         (2,587,349,264)           70,882,199

Non-Current Assets
    Property, Plant, & Equipment, Net           30,665,330                -                828,383           2,101,765             7,302,069              28,075              146,585             301,286            2,659,644             584,957            4,262,846          2,779,887           2,747,073           6,526,324                   -              30,268,895
    Intercompany Notes Receivable                      -                  -                    -            46,756,572                   -                   -                    -                   -                    -                   -                    -                  -                   -                   -             (46,756,572)                  -
    Deposits / Cash Collateral                  48,102,198                -                    -             2,664,812            44,644,986                 -                    -                   -                    -                   -                842,400                -                   -                   -                     -              48,152,198
    Other                                        4,576,846                -                    -                   -                 104,390              34,554                  -                   -                    -                 2,485            2,647,672          1,243,209                 -               444,576                   -               4,476,887
    Investment in Subsidiaries                         -                  -            (32,785,647)                -                     -                   -                    -                   -                    -                   -                    -                  -                   -                   -              32,785,647                   -
Total Non-Current Assets                        83,344,374                -            (31,957,263)         51,523,149            52,051,445              62,630              146,585             301,286            2,659,644             587,442            7,752,918          4,023,096           2,747,073           6,970,900           (13,970,925)           82,897,980

Total Assets                            $      148,132,087   $      3,156,120   $      152,126,263    $    570,229,089   $       785,903,166    $    455,487,803    $      39,336,194   $      88,515,824    $       4,677,309    $       1,531,753   $     320,795,504   $   152,668,907    $      26,743,974   $    153,928,462    $    (2,601,320,189) $        153,780,179
                                        $              -     $            -     $              -      $            -     $               -      $            -      $             -     $             -      $             -      $             -     $             -     $           -      $             -     $            -      $               -    $                -




                                                                                                                                                                              Page 8 of 19
                                                      Case 19-51200-grs                                                Doc 418                             Filed 09/06/19 Entered 09/06/19 15:03:32                                                                                                   Desc Main
                                                                                                                                                          Document      Page 9 of 19
                                                                                                                                                                                                                                                                                                                                                                    Monthly Operating Report
                                                                                                                                                                                                                                                                                                                                                                             FORM OPR - 2

CASE NAME:                                                                                                                                                                                                                                                                                                                                  CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                                                                                                                                                                                                                                                                              19-51200 (GRS) (Jointly Administered)

                                                      As of 6/15                              PLM Holding       Cambrian Holding          Marshall                                                 S.T. & T. Leasing,                         Shelby Resources,    Clintwood Elkhorn    Premier Elkhorn     Pike-Letcher Land   Perry County Coal        Eliminations /        As of 6/30
                                                     Consolidated      Gatliff Coal LLC       Company LLC        Company, Inc.          Resources, Inc.    Apex Energy, Inc.   C.W. Augering, Inc.        Inc.           T.C. Leasing, Inc.         LLC               Mining LLC           Coal LLC               LLC                 LLC                Adjustments          Consolidated
LIABILITIES AND SHAREHOLDERS' EQUITY
Current Liabilities
        ABL / Revolver / Term Loan Debt          $      109,297,457    $            -    $               -      $    117,859,268    $               -      $            -      $             -      $            -       $             -      $             -      $             -      $           -       $             -    $             -       $               -    $       117,859,268
        Premium Financing Debt                              455,524                 -                    -                   -                  455,524                 -                    -                   -                     -                    -                    -                  -                     -                  -                       -                455,524
        Equipment Financing Debt                          3,329,981                 -                    -                   -                2,997,289                 -                 43,404                 -                     -                    -                 54,000            106,558                   -                  -                       -              3,201,251
        AP Trade                                         73,294,456              38,744              130,635          19,318,116              4,465,150              58,656            1,114,465             937,462               230,592              187,530           23,443,045         12,347,478             1,841,772         11,411,611                     -             75,525,256
        AP Intercompany                                         -             1,102,182          135,211,047         497,392,273            720,040,382         450,281,469           33,656,202          85,478,967             4,854,435            1,383,268          297,075,123        145,058,672            22,855,986        187,836,593          (2,582,226,601)                 -
        AP Prior Affiliate                               11,207,210                 -                    -             2,000,000                313,372                 -              1,743,700                 -                     -                    -              5,330,148             12,473                   -            1,880,240                     -             11,279,933
        Other Accrued Liabilities                        12,604,856             101,294                  -             1,614,206              2,539,221             377,004               91,502             433,033               240,219                  -              3,510,828          1,237,456             1,088,734          1,066,740                     -             12,300,237
        Accrued Taxes                                     9,128,698              (2,303)               1,647             245,268                574,835           1,051,442              399,783             966,137                18,113               14,777            1,284,175          1,629,691              (249,008)         3,119,457                     -              9,054,016
        Interest Accrued - Intercompany                         -                   -                    -             4,326,397                246,488                 -                177,971                 -                 371,807                  -                    -                  -                     -                  -                (5,122,663)                 -
        Interest Accrued - Outsiders                     17,403,391                 -                    -            17,846,943                  8,558                 -                    -                   -                     -                    -                    -                  -                     -                  -                       -             17,855,501
        Current Portion of WC Liability                   3,000,000                 -                    -                   -                3,000,000                 -                    -                   -                     -                    -                    -                  -                     -                  -                       -              3,000,000
        Current Portion of BL Liability                   2,000,000                 -                    -                   -                2,000,000                 -                    -                   -                     -                    -                    -                  -                     -                  -                       -              2,000,000
        Total Current Liabilities                       241,721,573           1,239,918          135,343,329         660,602,472            736,640,819         451,768,570           37,227,028          87,815,600             5,715,166            1,585,575          330,697,319        160,392,328            25,537,485        205,314,642          (2,587,349,264)         252,530,986

Non-Current Liabilities
       Intercompany Note Payable                                -                   -             46,756,572                 -                      -                   -                     -                   -                     -                  -                     -                   -                    -                   -              (46,756,572)                 -
       ARO Obligations / Reclamation Liability           47,899,405                 -                    -             2,719,706             14,401,260                 -                     -                   -                     -              257,049            14,309,060          14,129,660                  -             2,315,121                    -             48,131,856
       Long-Term Portion of WC Liability                  8,470,234                 -              1,246,055                 -                7,006,823              34,554                   -                   -                     -                  -                     -                   -                    -                   -                      -              8,287,432
       Long-Term Portion of BL Liability                 19,911,782                 -              1,839,176           2,300,000             15,606,052                 -                     -                   -                     -                  -                     -                   -                    -                   -                      -             19,745,228
       Total Non-Current Liabilities                     76,281,421                 -             49,841,803           5,019,706             37,014,135              34,554                   -                   -                     -              257,049            14,309,060          14,129,660                  -             2,315,121            (46,756,572)          76,164,516

Total Liabilities                                       318,002,994           1,239,918          185,185,132         665,622,178            773,654,954         451,803,125           37,227,028          87,815,600             5,715,166            1,842,623          345,006,379        174,521,987            25,537,485        207,629,763          (2,634,105,836)         328,695,502

Owners' Equity (deficit)
        Members' capital                                (93,934,460)                -                    -           (85,185,178)            (5,006,263)           1,147,054              175,118          (1,962,719)            (961,061)                 -             (2,141,411)                -                    -                   -                      -            (93,934,460)
        Retained earnings                               (75,936,446)          1,916,203          (33,058,868)        (10,207,911)            17,254,475            2,537,624            1,934,048           2,662,944              (76,796)            (310,871)         (22,069,464)        (21,853,080)           1,206,489         (53,701,301)            32,785,647          (80,980,862)

Total Owners' Equity (deficit)                         (169,870,906)          1,916,203          (33,058,868)        (95,393,089)            12,248,212           3,684,678            2,109,166             700,224            (1,037,857)            (310,871)         (24,210,876)       (21,853,080)            1,206,489        (53,701,301)             32,785,647         (174,915,322)
Total Liabilities and Shareholders' Equity       $      148,132,087 $         3,156,120   $      152,126,263 $       570,229,089 $          785,903,166    $    455,487,803    $      39,336,194    $     88,515,824     $       4,677,309 $          1,531,753 $        320,795,504 $      152,668,907 $          26,743,974   $    153,928,462 $        (2,601,320,189) $       153,780,179
                                                 $              -    $              -     $              -    $              -    $                 -      $            -      $             -      $            -       $             -    $               -    $               -    $             -    $                -     $            -    $                  -    $               -




                                                                                                                                                                                         Page 9 of 19
     Case 19-51200-grs   Doc 418    Filed 09/06/19 Entered 09/06/19 15:03:32                                                       Desc Main
                                   Document     Page 10 of 19
                                                                                                                                  Monthly Operating Report
                                                                                                                                           FORM OPR - 3


CASE NAME:                                                                                                   CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                                         19-51200 (GRS) (Jointly Administered)


                              Summary of Accounts Receivable (Trade)

MONTH                                                                      GrossAmt      CurrentAmt          0-30Days           31-60Days           Over60Days
JUNE 30, 2019                                                          $     2,379,531   $   2,853,033   $              -   $               -   $     (473,502)




                                                       Page 10 of 19
    Case 19-51200-grs                          Doc 418          Filed 09/06/19 Entered 09/06/19 15:03:32            Desc Main
                                                               Document     Page 11 of 19
                                                                                                                   Monthly Operating Report
                                                                                                                            FORM OPR - 4


CASE NAME:                                                                                       CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                             19-51200 (GRS) (Jointly Administered)

    SCHEDULE OF POST PETITION LIABILITIES
                                                      As of 6/30
                                                     Consolidated
Current Liabilities
     ABL / Revolver / Term Loan Debt             $          534,935
     DIP Facility                                         8,025,000
     Premium Financing Debt                                       -
     Equipment Financing Debt                                     -
     AP Trade                                             2,909,995
     AP Intercompany                                              -
     AP Prior Affiliate                                      72,722
     Other Accrued Liabilities                            1,146,242
     Accrued Taxes                                          373,641
     Interest Accrued - Intercompany                              -
     Interest Accrued - Outsiders                           443,553
     Current Portion of WC Liability                      3,000,000
     Current Portion of BL Liability                      2,000,000
     Total Current Liabilities                           18,506,088

Non-Current Liabilities
     NP Intercompany                                              -
     ARO Obligations / Reclamation Liability                232,451
     Long-Term Portion of WC Liability                            -
     Long-Term Portion of BL Liability                     (166,554)
     Total Non-Current Liabilities                           65,897

Total Post-Petition Liabilities                  $       18,571,985




                                                                        Page 11 of 19
     Case 19-51200-grs           Doc 418             Filed 09/06/19 Entered 09/06/19 15:03:32                                                                     Desc Main
                                                    Document     Page 12 of 19
                                                                                                                                                                   Monthly Operating Report
                                                                                                                                                                            FORM OPR - 4


CASE NAME:                                                                                                                                       CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                                                                             19-51200 (GRS) (Jointly Administered)

                                                  SCHEDULE OF POST PETITION TRADE PAYABLES

Vendor                                 GrossDue          FutureAmt         0-30 Days            31-60 Days           61-90 Days       Over 90 Days                    Notes:
BUCHANAN COUNTY TREASURER          $      100,000    $             -   $       100,000      $                -   $                -   $          -
KOMATSU FINANCIAL                          85,779             85,779                 -                       -                    -              -
PRECISION INC                              75,900              1,400            74,500                       -                    -              -
CONN WELD INDUSTRIES                       53,606             53,606                 -                       -                    -              -
COMMUNITY TRUST BANK INC                   51,258             51,258                 -                       -                    -              -
JENNMAR CORPORATION OF VIRGINI             49,495             49,495                 -                       -                    -              -
KENTUCKY BERWIND LAND CO.                  48,583             19,417            29,167                       -                    -              -
AMERICAN ELECTRIC POWER                    41,044             41,044                 -                       -                    -              -
TABOR MACHINE COMPANY                      39,015             39,015                 -                       -                    -              -
AUSTIN SALES LLC                           38,873             10,645            28,228                       -                    -              -
WHAYNE SUPPLY COMPANY                      35,379             18,093            17,286                       -                    -              -
RELIANCE STANDARD LIFE INSURAN             34,254             34,254                 -                       -                    -              -
M M D MINERAL SIZING, INC                  28,344                  -            28,344                       -                    -              -
THE CINCINNATI MINE MACHINERY              28,302             28,302                 -                       -                    -              -
KENTUCKY STATE TREASURER                   26,778             10,726            16,052                       -                    -              -
RICHWOOD INDUSTRIES INC                    24,778             24,778                 -                       -                    -              -
KEY-WAY LLC                                23,548                  -            23,548                       -                    -              -
L & M TRUCKING & EQUIPMENT CO              23,500                  -            23,500                       -                    -              -
CHEMICAL SALES & CONSULTING LL             22,485             22,485                 -                       -                    -              -
MERITAIN HEALTH                            21,810             21,810                 -                       -                    -              -
JONES PETROLEUM SERVICES LLC               21,129             14,282             6,847                       -                    -              -
PERRY COUNTY OCCUPATIONAL                  20,695             20,695                 -                       -                    -              -
ARTEMIS CONSULTING SERVICES LL             20,376             20,376                 -                       -                    -              -
BELLAMY ENGINEERING AND CONSTR             20,000                  -            20,000                       -                    -              -
MOUNTAIN PETROLEUM LLC                     19,632             19,632                 -                       -                    -              -
MAGGARD SALES AND SERVICE INC              17,672              3,913            13,760                       -                    -              -
APPALACHIAN SECURITY INC                   16,406              3,907            12,499                       -                    -              -
MCLANAHAN CORPORATION                      16,016             16,016                 -                       -                    -              -
PARSLEY'S GENERAL TIRE INC                 15,511             15,511                 -                       -                    -              -
GUARDCO SECURITY LLC                       15,130              7,868             7,262                       -                    -              -
BULL CREEK COAL COMPANY LLLP               15,000             15,000                 -                       -                    -              -
JENNMAR SANSHELL LLC                       12,082             12,082                 -                       -                    -              -
KY STATE TREASURER (SALES TAX)             12,057             12,057                 -                       -                    -              -
DACOAL MINING INC                          11,929                  -            11,929                       -                    -              -
LUBE EQUIP INC                             11,911              9,966             1,945                       -                    -              -
JONES OIL COMPANY, INC.                    10,866                  -            10,866                       -                    -              -
AIRGAS INC                                 10,310             10,310                 -                       -                    -              -
ENVIRONMENTAL MONITORING INC               10,110             10,110                 -                       -                    -              -
PIKE COUNTY CIRCUIT CLERK                  10,087             10,087                 -                       -                    -              -
COMMUNITY TRUST BANK                        9,850              4,750             5,100                       -                    -              -
UNUM LIFE INS COMPANY OF AMERI              9,658              9,658                 -                       -                    -              -
HILLTOP ENERGY CORPORATION                  9,634              9,634                 -                       -                    -              -
LESLIE EQUIPMENT COMPANY                    9,162                  -             9,162                       -                    -              -
QUALITY MAGNETITE LLC                       8,561                  -             8,561                       -                    -              -
MORRIS-COKER INC                            8,358                  -             8,358                       -                    -              -
RONALD G DAY                                8,170                  -             8,170                       -                    -              -
ST&T LEASING INC                            7,800                  -             7,800                       -                    -              -
AT&T                                        7,711              7,711                 -                       -                    -              -
S T & T LEASING INC                         7,553                  -             7,553                       -                    -              -
BERKELEY ENERGY CORPORATION                 7,500              7,500                 -                       -                    -              -
ANNA RAI KINNEY                             6,826              6,826                 -                       -                    -              -
ELECTRO MECHANICAL CORPORATION              6,250                  -             6,250                       -                    -              -
BMT PRODUCTS LLC                            6,230              6,230                 -                       -                    -              -
THOMPSON ELECTRIC SERVICE INC               5,440              2,894             2,546                       -                    -              -
HALL & SONS INC                             5,280              5,280                 -                       -                    -              -
UNITED CENTRAL INDUSTRIAL                   5,238              5,238                 -                       -                    -              -
BIOLOGICAL MONITORING INC                   5,200                  -             5,200                       -                    -              -
MINERAL LABS INC                            5,173              5,173                 -                       -                    -              -
CHRISTA M JOHNSON                           5,000                  -             5,000                       -                    -              -
SOUTHEAST DRILLING SUPPLIES LL              4,756                  -             4,756                       -                    -              -
BEVERLY V CHANEY                            4,603              4,603                 -                       -                    -              -
JOHN B VENTERS                              4,603              4,603                 -                       -                    -              -
CITATION COAL CORP                          4,500              4,500                 -                       -                    -              -
CHAPTER 13 TRUSTEE - EDKY                   4,491                  -             4,491                       -                    -              -
WHAM STEAM CLEANING INC                     4,465              4,465                 -                       -                    -              -
DEDUCTIBLE RECOVERY GROUP                   4,333              4,333                 -                       -                    -              -
ALVA D TAYLOR                               4,177              4,177                 -                       -                    -              -
DIVISION OF CHILD SUPPORT                   4,066                  -             4,066                       -                    -              -
MINI MAX INFORMATION SYSTEMS                4,055              4,055                 -                       -                    -              -
WILSON EQUIPMENT COMPANY                    3,972              3,972                 -                       -                    -              -
CJJ COMPANY LLC                             3,809              3,809                 -                       -                    -              -
HAYTON GLASS LLC                            3,624              1,360             2,264                       -                    -              -
DIVERSIFIED GAS & OIL CORP                  3,566              3,566                 -                       -                    -              -
RIDGWOOD CONTRACTING LLC                    3,458              3,458                 -                       -                    -              -
TERRELL COLEMAN MARITAL TRUST               3,416              3,416                 -                       -                    -              -
UNITED STATES DEPT OF TREASURY              3,390              3,390                 -                       -                    -              -
BRAKE SUPPLY COMPANY INC                    3,330                  -             3,330                       -                    -              -
BLACKHAWK MINING LLC                        3,186              3,186                 -                       -                    -              -
PARSLEY'S GENERAL TIRE, INC                 3,145              3,145                 -                       -                    -              -
SCHNABEL INC                                3,095              3,095                 -                       -                    -              -
CLAYTON ENGINEERING                         3,040                  -             3,040                       -                    -              -
BLACK GOLD LLC                              2,946              2,946                 -                       -                    -              -




                                                                            Page 12 of 19
    Case 19-51200-grs            Doc 418           Filed 09/06/19 Entered 09/06/19 15:03:32                                                      Desc Main
                                                  Document     Page 13 of 19
                                                                                                                                                  Monthly Operating Report
                                                                                                                                                           FORM OPR - 4


CASE NAME:                                                                                                                      CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                                                            19-51200 (GRS) (Jointly Administered)

                                              SCHEDULE OF POST PETITION TRADE PAYABLES

Vendor                              GrossDue       FutureAmt      0-30 Days        31-60 Days       61-90 Days       Over 90 Days                    Notes:
ARVILLE D FELTNER                         2,888           2,888             -                   -                -               -
ALPINE CONSULTING & ENG INC               2,500           2,500             -                   -                -               -
KELLER REAL ESTATE LTD                    2,497           2,497             -                   -                -               -
HARRIS BROTHERS ENTERPRISES               2,450           2,450             -                   -                -               -
TERRY SUE ALLEN                           2,275           2,275             -                   -                -               -
C DUDLEY CHILDERS                         2,275           2,275             -                   -                -               -
PAUL G WATTS                              2,275           2,275             -                   -                -               -
HARRIS AKERS AND ASSOCIATES LL            2,200           2,200             -                   -                -               -
PROBILLING & FUNDING SERVICE              2,136             450         1,686                   -                -               -
CONSOLIDATED STEEL INC                    2,048               -         2,048                   -                -               -
LITTLE WALTER TUBE AMPS LLC               2,000               -         2,000                   -                -               -
AUSTIN POWDER COMPANY                     1,953          41,953       (40,000)                  -                -               -
ARAMARK UNIFORM SERVICES, INC.            1,817           1,328           488                   -                -               -
GEO SCAN SEISMIC SERVICES INC             1,800           1,800             -                   -                -               -
WEX FLEET UNIVERSAL                       1,753           1,753             -                   -                -               -
CSE CORPORATION                           1,670           1,670             -                   -                -               -
RUTH J ALVES                              1,660           1,660             -                   -                -               -
QUILL CORPORATION                         1,658           1,658             -                   -                -               -
A & S AUTO PARTS INC                      1,638           1,638             -                   -                -               -
KRONOS INCORPORATED                       1,582           1,582             -                   -                -               -
INDUSTRIAL SUPPLY COMPANY                 1,515               -         1,515                   -                -               -
CHRISTOPHER STANLEY                       1,462               -         1,462                   -                -               -
AMERICAN MINE POWER INC                   1,350           1,350             -                   -                -               -
SGS NORTH AMERICA INC                     1,225           1,225             -                   -                -               -
GARY COLEMAN                              1,137           1,137             -                   -                -               -
EDDIE COLEMAN                             1,137           1,137             -                   -                -               -
WILLIAM T PARSONS                         1,137           1,137             -                   -                -               -
JASON SWORD                               1,060           1,060             -                   -                -               -
A T & T MOBILITY                          1,018           1,018             -                   -                -               -
RODNEY D HALL                               979             979             -                   -                -               -
GEORGE D HENDRICKSON                        971             971             -                   -                -               -
DYNATECH ELECTRONICS INC.                   970               -           970                   -                -               -
PROSPER CONTRACTING LLC                     954             954             -                   -                -               -
KENNY SMITH TIMBER COMPANY                  906             906             -                   -                -               -
CORBIN COAL COMPANY INC                     843             843             -                   -                -               -
GEORGE C JUSTICE IV                         800             800             -                   -                -               -
APPALACHIAN POWER COMPANY                   740             740             -                   -                -               -
ARAMARK UNIFORM SERVICES INC                705             269           437                   -                -               -
MADONNA CHANEY                              680             680             -                   -                -               -
CUMBERLAND VALLEY RECC                      644             644             -                   -                -               -
PIKE COUNTY CLERK                           632               -           632                   -                -               -
S E P T I C INC                             611             611             -                   -                -               -
CENTRAZ INC                                 610               -           610                   -                -               -
PIER MOBILE STORAGE                         600             600             -                   -                -               -
MAYHORN'S INC                               599             599             -                   -                -               -
PHILLIP C. FLEMING                          599             599             -                   -                -               -
APPALACHIAN NEWS EXPRESS                    589               -           589                   -                -               -
JOSEPH EARL SPEARS                          553             553             -                   -                -               -
DOROTHY J WARD                              553             553             -                   -                -               -
JEFFREY CORNETT                             523               -           523                   -                -               -
LANDMARK SPRINKLER INC                      500               -           500                   -                -               -
WILLIAM J CLARKE ATTORNEY                   435               -           435                   -                -               -
LLOYD & MCDANIEL PLC                        407               -           407                   -                -               -
CUMBERLAND TOURIST COMMISSION               400             800          (400)                  -                -               -
M & M CONSTRUCTION SEPTIC                   390             390             -                   -                -               -
PIKE COUNTY SOLID WASTE                     382               -           382                   -                -               -
KEY-WAY, LLC.                               356             356             -                   -                -               -
PENNY ANN CRESS                             354             354             -                   -                -               -
ROY DOUGLAS THACKER                         354             354             -                   -                -               -
RAY THACKER                                 354             354             -                   -                -               -
FEDERAL EXPRESS CORPORATION                 290             290             -                   -                -               -
SAMUEL T BILLITER                           284               -           284                   -                -               -
APPALACHIAN WIRELESS                        273             273             -                   -                -               -
LEXINGTON COAL ROYALTY COMPANY              262             262             -                   -                -               -
VERIZON                                     243               -           243                   -                -               -
SUDDENLINK                                  200             200             -                   -                -               -
B & C SEPTIC TANK SERVICE INC               200             200             -                   -                -               -
STATE ELECTRIC SUPPLY COMPANY               197             197             -                   -                -               -
MICHAEL MCGUIRE                             180               -           180                   -                -               -
KANAWHA SCALES & SYSTEMS, INC               160             160             -                   -                -               -
JASON LEE TAYLOR                            158             158             -                   -                -               -
MERRILL CORPORATION                         156             156             -                   -                -               -
JOHN D ADKINS                               131             131             -                   -                -               -
UNITED PARCEL SERVICE                       121             121             -                   -                -               -
CORPORATION SERVICE COMPANY                 118             118             -                   -                -               -
PITNEY BOWES INC                            117             117             -                   -                -               -
BARRY JOHNSON                               102             102             -                   -                -               -
KEITH PUGH                                  100              50            50                   -                -               -
US MOWER                                     94               -            94                   -                -               -
TAMMY BOWYER                                 87              87             -                   -                -               -
COURTNEY ELKINS                              87              87             -                   -                -               -
RANDALL TACKETT                              87              87             -                   -                -               -
BRADLEY JOHNSON                              71              71             -                   -                -               -




                                                                   Page 13 of 19
      Case 19-51200-grs                             Doc 418              Filed 09/06/19 Entered 09/06/19 15:03:32                                                                       Desc Main
                                                                        Document     Page 14 of 19
                                                                                                                                                                                         Monthly Operating Report
                                                                                                                                                                                                  FORM OPR - 4


CASE NAME:                                                                                                                                                             CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                                                                                                   19-51200 (GRS) (Jointly Administered)

                                                                     SCHEDULE OF POST PETITION TRADE PAYABLES

Vendor                                                    GrossDue           FutureAmt           0-30 Days            31-60 Days           61-90 Days       Over 90 Days                    Notes:
U S POSTAL SERVICE                                                 60                  60                  -                       -                    -               -
ELKHORN CITY WATER DEPARTMENT                                      60                  60                  -                       -                    -               -
KAREN DENISE COPLEY                                                51                  51                  -                       -                    -               -
ANDY JOHNSON                                                       51                  51                  -                       -                    -               -
CARLIS JOHNSON                                                     51                  51                  -                       -                    -               -
RANDY MULLINS                                                      51                  51                  -                       -                    -               -
CINTAS CORPORATION                                                 49                  49                  -                       -                    -               -
WILLIAM N ANDERS                                                   48                  48                  -                       -                    -               -
MELANIE WALLACE FOR ESTATE                                         44                  44                  -                       -                    -               -
WILLIAM COLEMAN                                                    44                  44                  -                       -                    -               -
BARRY T COLEMAN                                                    44                  44                  -                       -                    -               -
HIGHLAND REGIONAL MEDICAL CENT                                     40                  40                  -                       -                    -               -
BARBARA FOUCH                                                      33                  33                  -                       -                    -               -
RAY & LOUISE GRIFFEY                                               33                  33                  -                       -                    -               -
ESTATE OF MABEL MELOSEVICH                                         33                  33                  -                       -                    -               -
DEBORAH DALE ROWLAND                                               33                  33                  -                       -                    -               -
BETTY JEAN STEPP                                                   33                  33                  -                       -                    -               -
PAULINE HALL                                                       31                  31                  -                       -                    -               -
BARBARA HALL                                                       31                  31                  -                       -                    -               -
BETTY PRICE                                                        31                  31                  -                       -                    -               -
DIANE ROBINSON                                                     31                  31                  -                       -                    -               -
PURCHASE POWER                                                     30                  30                  -                       -                    -               -
MATHESON TRI GAS INC                                               21                  21                  -                       -                    -               -
MARLENE P JOHNSON                                                  17                  17                  -                       -                    -               -
DEBRA SCOTT                                                        17                  17                  -                       -                    -               -
VIRGINIA DEPT OF TAXATION                                           3                   3                  -                       -                    -               -
JUST US GROCERY                                                     -                   -                  -                       -                    -               -
OHIO TRANSMISSION & PUMP CO. &                                      -              (9,404)             9,404                       -                    -               -
PIT STOP EXPRESS FOOD & FUEL                                        -              (3,000)             3,000                       -                    -               -
BIG SANDY HEALTH CARE INC                                           -                   -                  -                       -                    -               -
BUCHANAN PUMP SERVICE & SUPPLY                                      -                   -                  -                       -                    -               -
DHIYOHOUSE INC                                                (35,720)            (35,720)                 -                       -                    -               -
***Received Not Vouched and Other Manual Accruals           1,497,647           1,497,647                  -                       -                    -               -

TOTAL POSTPETITION TRADE PAYABLES                     $     2,909,995    $      2,401,074    $       508,921      $                -   $                -   $           -




                                                                                                  Page 14 of 19
                            Case 19-51200-grs                                         Doc 418                          Filed 09/06/19 Entered 09/06/19 15:03:32                                                                                                            Desc Main
                                                                                                                      Document     Page 15 of 19
                                                                                                                                                                                                                                                                                                           Monthly Operating Report
                                                                                                                                                                                                                                                                                                                    FORM OPR - 5


CASE NAME:                                                                                                                                                                                                                                                                         CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                                                                                                                                                                                                                     19-51200 (GRS) (Jointly Administered)

STATEMENT OF INCOME (LOSS)
MONTH ENDED:                               JUNE 30, 2019
                                                                    PLM Holding             Marshall            Clintwood Elkhorn        C.W. Augering,       S.T. & T. Leasing,                         Shelby Resources,    Premier Elkhorn     Pike-Letcher Land    Perry County Coal        Eliminations /            As of 6/30
                                            Gatliff Coal LLC        Company LLC           Resources, Inc.          Mining LLC                 Inc.                   Inc.           T.C. Leasing, Inc.         LLC               Coal LLC               LLC                  LLC                Adjustments              Consolidated

Net Revenue                                $               -    $                 -   $                     -   $       1,501,558    $           352,990      $          976,381    $                -   $               -    $       837,277     $         17,494     $       2,068,748    $        (1,363,885) $            4,390,563
Expenses
   Operating Expenses                                      -               69,127                    6,109                420,281               (230,073)               (932,856)             (15,394)                 (30)         (1,334,352)               6,584           (3,606,392)                     -               (5,616,996)
   Maintenance Expenses                                    -                    -                     (334)              (344,468)               (99,207)                (19,490)                   -                    -            (332,207)                   -             (333,792)                     -               (1,129,499)
   Other Expenses / Income                            50,249                    -                   10,339             (1,241,286)                     -                       -                  400                    -            (162,304)                   -              (12,390)             1,363,885                    8,893
   ARO Depreciation and Expenses                           -              (67,181)                       -               (143,357)                     -                       -                    -                    -            (121,011)                   -               (9,187)                     -                 (340,737)
   Depreciation and Amortization                           -               (1,946)                  (1,234)              (239,303)                (9,658)                 (1,805)              (1,161)                   -             (93,408)                 (30)            (115,947)                     -                 (464,493)
   Production and Operating Tax Expenses                (667)                   -                  (14,880)              (292,120)               (13,772)                (22,205)                   -                 (542)            (96,566)              (7,500)            (128,226)                     -                 (576,477)
   Interest Expense                                        -                    -                        -               (663,191)                     -                     (25)                   -                    -            (260,997)                   -             (391,458)                     -               (1,315,672)
        Total Expenses                                49,582                    0                       (0)            (2,503,445)              (352,710)               (976,381)             (16,154)                (572)         (2,400,846)                (946)          (4,597,393)             1,363,885               (9,434,979)
    Pre-Tax Income                                    49,582                      0                     (0)            (1,001,887)                   281                       -              (16,154)                (572)         (1,563,569)             16,548            (2,528,645)                        -            (5,044,416)

    Income Tax Expense                                     -                      -                         -                   -                         -                    -                     -                   -                   -                    -                    -                         -                      -
    Net Income (Loss)                      $          49,582    $                 0   $                 (0) $          (1,001,887) $                 281      $                -    $         (16,154) $              (572) $       (1,563,569) $           16,548     $      (2,528,645) $                      -   $        (5,044,416)
Note:




                                                                                                                                                              Page 15 of 19
  Case 19-51200-grs                                        Doc 418                    Filed 09/06/19 Entered 09/06/19 15:03:32                      Desc Main
                                                                                     Document     Page 16 of 19
                                                                                                                                                 Monthly Operating Report
                                                                                                                                                          FORM OPR - 6


CASE NAME:                                                                                                                     CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                                                           19-51200 (GRS) (Jointly Administered)

STATEMENT OF SOURCES AND USES OF CASH (BOOK BASIS)
MONTH ENDED:                                          JUNE 30, 2019
                                            6/15/2019
Cash Receipts
Customer Receipts                                                                $    4,025,361
Other Receipts                                                                          249,594
Total Cash Receipts                                                                   4,274,956

Operating Cash Disbursements
Payroll, Health & Welfare & Related                                                  (3,789,788)
Contract Miners                                                                               -
Contract Freight                                                                        (31,104)
Utilities                                                                                     -
Maintenance / Supplies / Repairs / General Mining                                    (1,334,797)
Fuel and Lube                                                                          (533,066)
Explosives                                                                              (80,000)
Insurance (WC Only)                                                                    (850,000)
Insurance Premium Financing Repayment                                                         -
Equipment Rentals                                                                             -
Equipment Operating Leases                                                                    -
Equipment Notes Payable                                                                       -
Production & Other Taxes                                                               (658,701)
Surety Bond Payment                                                                    (248,949)
Royalties                                                                                     -
Total Operating Cash Disbursements                                                   (7,526,406)

Operating Cash Flow                                                                  (3,251,450)

Non-Operating Cash Disbursements
Adequate Assurance Deposits                                                             (50,000)
Critical Vendors (Prepetition)                                                       (2,103,872)
Possessory Lien Claimants (Prepetition)                                                       -
ABL Facility Interest                                                                         -
Term Lender Adequate Protection Payments                                               (220,000)
Restructuring Professional Fees (1)                                                    (200,000)
US Trustee Fees                                                                               -
DIP Facility Interest & Fees                                                                  -
Utility Payment Plan                                                                          -
Total Non-Operating Cash Disbursements                                               (2,573,872)

Net Cash Flow                                                                        (5,825,322)

Cash Balance
Beginning Cash Balance (Book)                                                           333,000
Net Cash Flow (Book)                                                                 (5,825,322)
DIP Borrowings                                                                        8,000,000
Other Adjustments                                                                             -
Ending Cash Balance (Book)                                                       $    2,507,678

Notes:
(1) Represents professional fees paid to term loan lender professionals during the June 2019 post-petition period.




                                                                                                               Page 16 of 19
    Case 19-51200-grs                              Doc 418                Filed 09/06/19 Entered 09/06/19 15:03:32                                                          Desc Main
                                                                         Document     Page 17 of 19
                                                                                                                                                                            Monthly Operating Report




CASE NAME:                                                                                                                                                CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                                                                                      19-51200 (GRS) (Jointly Administered)


                                                 (1)
CASH DISBURSEMENTS DETAIL (BOOK BASIS)

       Date                                     Payee                                 Amount                         Disbursement Category
            Various   Payroll, Health & Welfare & Related - Various Parties (2)   $   3,778,845.36    Payroll, Health & Welfare & Related
            Various   CRITICAL VENDORS                                                2,103,872.29    Critical Vendors
          6/28/2019   KEMI                                                              850,000.00    Insurance (WC Only)
            Various   KENTUCKY STATE TREASURER                                          577,162.72    Production & Other Taxes
            Various   DB TRUST BANK                                                    420,000.00     Restructuring Professional Fees (3)
            Various   CONTINENTAL HERITAGE INSURANCE                                   248,948.81     Surety Bond Payment
            Various   JONES PETROLEUM SERVICES LLC                                     178,701.06     Fuel and Lube
            Various   MOUNTAIN PETROLEUM LLC                                           177,816.88     Fuel and Lube
            Various   JONES OIL COMPANY, INC.                                          174,936.53     Fuel and Lube
            Various   WHAYNE SUPPLY COMPANY                                            159,359.06     Maintenance / Supplies / Repairs / General Mining
            Various   MINE SERVICE COMPANY INC                                          70,713.11     Maintenance / Supplies / Repairs / General Mining
          6/28/2019   AUSTIN SALES LLC                                                  67,356.43     Maintenance / Supplies / Repairs / General Mining
            Various   BUCHANAN PUMP SERVICE & SUPPLY                                    60,600.35     Maintenance / Supplies / Repairs / General Mining
            Various   JENNMAR CORPORATION OF VIRGINI                                    59,900.78     Maintenance / Supplies / Repairs / General Mining
            Various   MAGGARD SALES AND SERVICE INC                                     50,641.62     Maintenance / Supplies / Repairs / General Mining
          6/25/2019   COMMUNITY TRUST BANK INC                                          50,000.00     Adequate Assurance Deposits
            Various   QUALITY MAGNETITE LLC                                             49,707.50     Maintenance / Supplies / Repairs / General Mining
          6/20/2019   CHEMBIO SHELTER INC                                               49,200.00     Maintenance / Supplies / Repairs / General Mining
          6/19/2019   TREASURER                                                         48,074.73     Production & Other Taxes
            Various   BRANDEIS MACHINERY & SUPPLY CO                                    45,762.71     Maintenance / Supplies / Repairs / General Mining
          6/25/2019   JENNMAR CORPORATION OF VIRIGIA                                    42,704.86     Maintenance / Supplies / Repairs / General Mining
          6/24/2019   AUSTIN POWDER COMPANY                                             40,000.00     Explosives
          6/27/2019   AUSTIN POWDER                                                     40,000.00     Explosives
            Various   CHEMICAL SALES & CONSULTING LL                                    35,450.50     Maintenance / Supplies / Repairs / General Mining
            Various   VALLEY MINE SERVICE INC                                           33,005.00     Maintenance / Supplies / Repairs / General Mining
            Various   APPALACHIAN SECURITY INC                                          31,233.71     Maintenance / Supplies / Repairs / General Mining
          6/28/2019   KEY-WAY LLC                                                       31,104.49     Contract Freight
            Various   THE DANIELS COMPANY                                               28,820.86     Maintenance / Supplies / Repairs / General Mining
          6/21/2019   THE CINCINNATI MINE MACHINERY                                     28,302.00     Maintenance / Supplies / Repairs / General Mining
            Various   DHIYOHOUSE INC                                                    26,000.00     Maintenance / Supplies / Repairs / General Mining
            Various   COALFIELD LUMBER COMPANY INC                                      25,784.64     Maintenance / Supplies / Repairs / General Mining
            Various   BRIAN'S BATTERY LLC                                               25,208.34     Maintenance / Supplies / Repairs / General Mining
            Various   AMERICAN MINE POWER INC                                           24,604.95     Maintenance / Supplies / Repairs / General Mining
          6/26/2019   NORRIS SCREEN & MANUFACTURING                                     22,698.20     Maintenance / Supplies / Repairs / General Mining
            Various   PETER'S EQUIPMENT COMPANY LLC                                     21,045.40     Maintenance / Supplies / Repairs / General Mining
            Various   IRS - EXCIES DEPOSIT                                              20,000.00     Production & Other Taxes
            Various   DYNATECH ELECTRONICS INC.                                         18,462.50     Maintenance / Supplies / Repairs / General Mining
            Various   UNITED CENTRAL INDUSTRIAL                                         18,106.93     Maintenance / Supplies / Repairs / General Mining
            Various   PERRY COUNTY TIRE INC                                             16,923.58     Maintenance / Supplies / Repairs / General Mining
            Various   ELECTRO MECHANICAL CORPORATION                                    16,841.82     Maintenance / Supplies / Repairs / General Mining
            Various   TABOR MACHINE COMPANY                                             16,737.60     Maintenance / Supplies / Repairs / General Mining
          6/21/2019   ROBBIE HATFIELD                                                   15,157.68     Maintenance / Supplies / Repairs / General Mining
            Various   HURBERRIES INC                                                    14,509.00     Maintenance / Supplies / Repairs / General Mining
          6/26/2019   JADCO DISTRIBUTING COMPANY                                        13,907.00     Maintenance / Supplies / Repairs / General Mining
            Various   GUARDCO SECURITY LLC                                              13,698.31     Maintenance / Supplies / Repairs / General Mining
            Various   VAREL MINING & INDUSTRIAL LLC                                     12,740.00     Maintenance / Supplies / Repairs / General Mining
          6/19/2019   KY STATE TREASURER (SALES TAX)                                    11,759.55     Production & Other Taxes
          6/28/2019   PROFESSIONAL HIGHWALL MINING                                      11,759.00     Maintenance / Supplies / Repairs / General Mining
          6/20/2019   WEX FLEET UNIVERSAL                                               10,918.50     Maintenance / Supplies / Repairs / General Mining
            Various   STATE ELECTRIC SUPPLY COMPANY                                     10,800.38     Maintenance / Supplies / Repairs / General Mining
          6/26/2019   DYNA PUMP - ELECTRIC CO.                                          10,500.00     Maintenance / Supplies / Repairs / General Mining
            Various   MORRIS COKER INC                                                  10,265.44     Maintenance / Supplies / Repairs / General Mining
            Various   CLAS COAL CO INC                                                  10,000.00     Maintenance / Supplies / Repairs / General Mining
          6/21/2019   CONSOLIDATED STEEL INC                                             9,675.00     Maintenance / Supplies / Repairs / General Mining
          6/25/2019   OHIO TRANSMISSION & PUMP CO. &                                     9,404.17     Maintenance / Supplies / Repairs / General Mining
          6/27/2019   SPARTAN ROCK PRODUCTS INC                                          8,142.00     Maintenance / Supplies / Repairs / General Mining
          6/27/2019   CUMBERLAND MINE SERVICE INC                                        7,757.80     Maintenance / Supplies / Repairs / General Mining
          6/25/2019   MORRIS-COKER INC                                                   7,263.06     Maintenance / Supplies / Repairs / General Mining
          6/21/2019   DRILL STEEL SERVICES                                               6,669.60     Maintenance / Supplies / Repairs / General Mining
          6/27/2019   RODNEY WRIGHT                                                      6,654.50     Maintenance / Supplies / Repairs / General Mining
            Various   BREHOB CORPORATION                                                 6,368.83     Maintenance / Supplies / Repairs / General Mining
          6/25/2019   KELLY'S RADIATOR SERVICE INC                                       6,000.00     Maintenance / Supplies / Repairs / General Mining
          6/19/2019   ACME BLOCK AND BRICK INC                                           5,824.00     Maintenance / Supplies / Repairs / General Mining
            Various   DIVISION OF CHILD SUPPORT                                          5,611.22     Payroll, Health & Welfare & Related
          6/24/2019   SYNTERRA CORPORATION                                               5,000.00     Maintenance / Supplies / Repairs / General Mining
            Various   CHAPTER 13 TRUSTEE - EDKY                                          4,896.50     Payroll, Health & Welfare & Related
          6/27/2019   WRIGHT BLOCK & PRECAST LLC                                         4,630.00     Maintenance / Supplies / Repairs / General Mining
            Various   GENERAL ENGINEERING COMPANY                                        4,319.80     Maintenance / Supplies / Repairs / General Mining
          6/25/2019   DRIVES & CONVEYORS INC                                             4,127.81     Maintenance / Supplies / Repairs / General Mining
          6/19/2019   FLSMIDTH INC-TUCSON OPERAT                                         3,988.47     Maintenance / Supplies / Repairs / General Mining
            Various   DIRTY WORK SEPTIC SERVICE LLC                                      3,911.40     Maintenance / Supplies / Repairs / General Mining
          6/26/2019   PHOENIX PROCESS EQUIPMENT CO                                       3,871.50     Maintenance / Supplies / Repairs / General Mining
          6/24/2019   CROWN PARTS & MACHINERY                                            3,773.00     Maintenance / Supplies / Repairs / General Mining
          6/21/2019   RUDD EQUIPMENT COMPANY                                             3,407.90     Maintenance / Supplies / Repairs / General Mining
          6/21/2019   KENNY SMITH TIMBER COMPANY                                         3,385.00     Maintenance / Supplies / Repairs / General Mining
          6/28/2019   PARSLEY'S GENERAL TIRE INC                                         3,217.59     Maintenance / Supplies / Repairs / General Mining
          6/21/2019   HUNTINGTON STEEL & SUPPLY CO                                       2,766.60     Maintenance / Supplies / Repairs / General Mining
          6/24/2019   BIOLOGICAL MONITORING INC                                          2,600.00     Maintenance / Supplies / Repairs / General Mining
          6/24/2019   ALPINE CONSULTING & ENG INC                                        2,500.00     Maintenance / Supplies / Repairs / General Mining
            Various   CARQUEST-WAP                                                       2,262.80     Maintenance / Supplies / Repairs / General Mining
            Various   COMMUNITY TRUST BANK                                               2,250.00     Maintenance / Supplies / Repairs / General Mining
          6/28/2019   PARSLEY'S GENERAL TIRE, INC                                        2,192.71     Maintenance / Supplies / Repairs / General Mining
          6/19/2019   INDUSTRIAL SUPPLY COMPANY                                          2,161.43     Maintenance / Supplies / Repairs / General Mining
          6/19/2019   VIRGINIA DEPT OF TAXATION                                          1,997.59     Production & Other Taxes
            Various   LESLIE EQUIPMENT COMPANY                                           1,796.54     Maintenance / Supplies / Repairs / General Mining




                                                                                             Page 17 of 19
      Case 19-51200-grs                                     Doc 418                Filed 09/06/19 Entered 09/06/19 15:03:32                                                                            Desc Main
                                                                                  Document     Page 18 of 19
                                                                                                                                                                                                       Monthly Operating Report




CASE NAME:                                                                                                                                                                     CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                                                                                                                19-51200 (GRS) (Jointly Administered)


                                                          (1)
CASH DISBURSEMENTS DETAIL (BOOK BASIS)

          Date                                           Payee                                       Amount                            Disbursement Category
               6/28/2019      HENDRICKSON ENTERPRISES LLC                                                1,743.20      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      FLSMIDTH INC                                                               1,637.64      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      JONES OIL COMPANY INC                                                      1,611.74      Fuel and Lube
                 Various      THOMPSON ELECTRIC SERVICE INC                                              1,337.73      Maintenance / Supplies / Repairs / General Mining
                 Various      JOHNSON INDUSTRIES                                                         1,191.84      Maintenance / Supplies / Repairs / General Mining
                 Various      APPLIED INDUSTRIAL TECHNOLOGY                                              1,057.77      Maintenance / Supplies / Repairs / General Mining
                 Various      SHEILA MAYNARD                                                             1,050.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      J & S STEEL AND EDGE SUPPLY                                                1,042.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      C P O S INC                                                                  927.50      Maintenance / Supplies / Repairs / General Mining
               6/21/2019      LDF PROPERTIES LLC                                                           896.00      Maintenance / Supplies / Repairs / General Mining
               6/21/2019      ACME AUTO GLASS INC                                                          890.40      Maintenance / Supplies / Repairs / General Mining
                 Various      A & S AUTO PARTS INC                                                         771.89      Maintenance / Supplies / Repairs / General Mining
               6/25/2019      SERVICE PUMP & SUPPLY, INC                                                   679.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      TIM SHORT CHRYSLER LLC                                                       650.70      Maintenance / Supplies / Repairs / General Mining
                 Various      MATHESON TRI GAS INC                                                         503.75      Maintenance / Supplies / Repairs / General Mining
               6/19/2019      S & S SERVICE INC                                                            460.46      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      LORA LEA ABSHIRE                                                             448.80      Maintenance / Supplies / Repairs / General Mining
               6/21/2019      WILLIAM J CLARKE ATTORNEY                                                    435.00      Payroll, Health & Welfare & Related
               6/20/2019      DAVID ASHBY                                                                  400.00      Maintenance / Supplies / Repairs / General Mining
               6/20/2019      LILLY R. LESTER                                                              400.00      Maintenance / Supplies / Repairs / General Mining
               6/21/2019      TREASURER OF VIRGINIA                                                        369.17      Production & Other Taxes
               6/19/2019      HAZARD AUTO AND TRUCK PARTS                                                  366.74      Maintenance / Supplies / Repairs / General Mining
               6/24/2019      PROBILLING & FUNDING SERVICE                                                 332.46      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      WALTERS AUTOMOTIVES INC                                                      286.20      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      DUANE ALLAN WOODS                                                            200.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      GREG CALLIHAN                                                                180.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      TRI COUNTY AUTO & TRUCK PARTS                                                129.21      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      BENNIE JOE AKERS                                                             120.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      MARK TEAGUE                                                                  120.00      Maintenance / Supplies / Repairs / General Mining
               6/26/2019      CITY OF ELKHORN CITY                                                         100.00      Maintenance / Supplies / Repairs / General Mining
               6/26/2019      LEXINGTON FAYETTE URBAN COUNTY                                               100.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      LINDA MORLEY                                                                  95.74      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      A A A MINE SERVICE INC                                                        68.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      WILLIAM DAVID ADAMS                                                           60.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      CHARLENE FULLER                                                               60.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      VANESSA SHAWN BIRCHFIELD                                                      60.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      LARRY LAMBDIN                                                                 60.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      ERIC STEVEN LEWIS                                                             60.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      LARRY JACOB MULLINS                                                           60.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      DAVID MULLINS                                                                 60.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      PHILLIP D WILLIS                                                              60.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      JEFF SHARPE                                                                   60.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      BILL STARK                                                                    60.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      CHRISTOPHER STANLEY                                                           60.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      MICHAEL STEWART                                                               60.00      Maintenance / Supplies / Repairs / General Mining
               6/28/2019      NADINE MITCHELL                                                               40.95      Maintenance / Supplies / Repairs / General Mining

   TOTAL                                                                                       $ 10,100,440.89

Notes:
(1) The schedule above reflects all disbursements made by the Debtors, on a book basis, during the post-petition period ended June 30, 2019. As a result, both prepetition and postpetition payments are included.
(2) Represents Payroll, Health & Welfare & Related amounts processed through the Company's payroll services (i.e. employee amounts, taxing amounts, insurance).
(3) Represents professional fees paid to term loan lender professionals during the June 2019 post-petition period.




                                                                                                            Page 18 of 19
   Case 19-51200-grs                               Doc 418    Filed 09/06/19 Entered 09/06/19 15:03:32            Desc Main
                                                             Document     Page 19 of 19
                                                                                                                 Monthly Operating Report




CASE NAME:                                                                                     CAMBRIAN HOLDING COMPANY, INC., et al.

CASE NUMBER:                                                                                           19-51200 (GRS) (Jointly Administered)


CASH RECEIPTS DETAIL (BOOK BASIS)

         Date                                Received From            Amount
            6/17/2019   Meritian Health                           $      27,253.80
            6/18/2019   Jewell Coke Company                             549,915.11
            6/18/2019   Meritian Health                                   7,557.16
            6/19/2019   Essex Equity                                  3,700,000.00
            6/19/2019   Richmond Hill Capital Partners                1,300,000.00
            6/20/2019   Commerical Deposit                               70,242.70
            6/21/2019   RFI Resources, LLC                              154,500.00
            6/21/2019   Calgon Carbon, Co.                              206,696.46
            6/21/2019   Meritian Health                                     684.59
            6/21/2019   Meritian Health                                   4,808.61
            6/21/2019   Meritian Health                                     154.63
            6/21/2019   Commerical Deposit                                   50.00
            6/21/2019   Commerical Deposit                                2,675.49
            6/24/2019   Jewell Coke Company                             712,444.97
            6/25/2019   Commerical Deposit                                  400.00
            6/26/2019   Alden Resources                                  71,455.93
            6/26/2019   Commerical Deposit                                9,100.21
            6/26/2019   Commerical Deposit                                1,520.00
            6/27/2019   Commerical Deposit                               48,877.46
            6/27/2019   Commerical Deposit                               14,271.37
            6/28/2019   Calgon Carbon, Co.                              204,432.22
            6/28/2019   Calgon Carbon, Co.                               29,142.01
            6/28/2019   Carbon Partners, Inc.                           516,288.78
            6/28/2019   Carbon Partners, Inc.                         1,625,361.59
            6/28/2019   Essex Equity                                  2,220,000.00
            6/28/2019   Richmond Hill Capital Partners                  780,000.00
            6/28/2019   Commerical Deposit                               12,572.00
            6/28/2019   Commerical Deposit                                  210.00
            6/28/2019   Commerical Deposit                                3,293.06
            6/28/2019   Commerical Deposit                                  500.00
            6/28/2019   Commerical Deposit                                  547.62


TOTAL:                                                            $ 12,274,955.77




                                                                            Page 19 of 19
